198 F.2d 672
UNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA-UE et al., Appellants,v.The OLIVER CORPORATION.
No. 14662.
United States Court of Appeals Eighth Circuit.
August 11, 1952.

Appeal from the United States District Court for the Northern District of Iowa.
Kenneth J. Enkel, Minneapolis, Minn., Donner & Kinoy, Marshall Perlin and R. J. Sullivan, New York City, for appellants.
Boyd G. Hayes and R. W. Zastrow, Charles City, Ia., for appellee.
PER CURIAM.


1
Appeal from Order of District Court fixing amount of supersedeas bond dismissed.